Exhibit 10.15

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 28, 2008 (the
“Effective Date”), is made by and between Biomet, Inc., an Indiana corporation
(the “Company”), and Bradley J. Tandy (the “Executive”).

WHEREAS, the Company desires to engage the Executive, and the Executive desires
to be engaged by the Company, as Senior Vice President, General Counsel and
Secretary, Biomet Inc.; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 23.

2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically extended for an additional consecutive
twelve-month period (the “Extended Term”) on the first anniversary of the
Effective Date and each subsequent anniversary of the Effective Date, unless and
until the Company or Executive provides written notice to the other party in
accordance with Section 11 hereof not less than ninety (90) days before such
anniversary date that such party is electing not to extend the term of
employment under this Agreement (“Non-Renewal”), in which case the term of this
Agreement shall end as of the end of such Initial Term or Extended Term, as the
case may be, unless sooner terminated as hereinafter set forth. Such Initial
Term and all such Extended Terms are collectively referred to herein as the
“Employment Period”.

3. Position and Duties. During the Employment Period, the Executive shall serve
as Senior Vice President, General Counsel and Secretary, Biomet, Inc. In such
capacities, the Executive shall report to the Company’s Chief Executive Officer.
During the Employment Period, the Executive shall have the powers and authority
customarily exercised by individuals serving as Senior Vice President, General
Counsel and Secretary of a company of the size and nature of the Company. The
Executive shall devote the Executive’s reasonable best efforts and full business
time to the performance of the Executive’s duties hereunder and the advancement
of the business and affairs of the Company; provided that the Executive shall be
entitled to serve



--------------------------------------------------------------------------------

as a member of the board of directors of another company approved by the Board,
to serve on civic, charitable, educational, religious, public interest or public
service boards approved by the Board, and to manage the Executive’s personal and
family investments, in each case, to the extent such activities do not,
individually or in the aggregate, materially interfere with the performance of
the Executive’s duties and responsibilities hereunder.

4. Place of Performance. During the Employment Period, the Executive shall be
based primarily at the principal executive offices of the Company in Warsaw,
Indiana, except for reasonable travel on the Company’s business consistent with
the Executive’s position.

5. Compensation and Benefits.

(a) Base Compensation. During the Employment Period, the Company shall pay to
the Executive as base salary (the “Base Salary”) at the rate of no less than
$                     per year. The Base Salary shall be reviewed for increase
by the Company no less frequently than annually and shall be increased in the
discretion of the Company and any such adjusted Base Salary shall constitute
“Base Salary” for purposes of this Agreement. The Base Salary shall be paid in
substantially equal installments in accordance with the Company’s regular
payroll procedures.

(b) Annual Bonus. The Executive shall be given the opportunity to earn an annual
incentive bonus for each fiscal year that ends during the Employment Period in
accordance with the annual bonus plan generally applicable to the Company’s
executive officers, as the same may be in effect from time to time (the “Annual
Plan”). The Executive’s target annual incentive bonus opportunity under the
Annual Plan shall be no less than 60% of the Executive’s Base Salary for
on-target performance with the possibility of exceeding 60% for high
achievement. The actual amount payable to the Executive as an annual bonus under
the Annual Plan shall be dependent upon the achievement of performance
objectives established in accordance with the Annual Plan by the Board or the
compensation committee of the Board (or its successor committee) (the
“Compensation Committee”). Any bonus payable pursuant to this Section 5(b) shall
be paid at the same time annual bonuses are payable to other officers of the
Company in accordance with the terms of the Annual Plan.

(c) Vacation; Benefits. During the Employment Period, the Company shall provide
to the Executive employee benefits and perquisites on a basis that is no less
favorable than that provided to other senior officers of the Company, including
participation in the Company’s deferred compensation plan (if any), as in effect
from time to time. Subject to the terms of this Agreement, all benefits are
provided at the Company’s sole discretion. Subject to the terms of this
Agreement, the Company shall have the right to change insurance carriers and to
adopt, amend, terminate or modify employee benefit plans and arrangements at any
time and without the consent of the Executive.

6. Expenses. Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Company shall reimburse
the Executive for all such expenses reasonably and actually incurred in
accordance with policies which may be adopted from time to time by the Company
promptly upon periodic presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.

 

2



--------------------------------------------------------------------------------

7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Company Confidential Information and will occupy a position of trust and
confidence with respect to the Company’s affairs and business and the affairs
and business of the Company’s Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Company and its
Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Executive that would result in serious
adverse consequences for the Company and its Affiliates:

(a) Non-Disclosure. During the Executive’s employment with the Company and
thereafter, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Company or within Executive’s good faith interpretation of the scope of the
Executive’s duties. Anything herein to the contrary notwithstanding, the
provisions of this Section 7(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Executive to disclose or make accessible any information; or (ii) to
information that becomes generally known to the public or within the relevant
trade or industry other than due to the Executive’s violation of this
Section 7(a).

(b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Company or any of its Affiliates from
the Company’s premises or make copies of such materials except for normal and
customary use in the Company’s business. The Company acknowledges that the
Executive, in the ordinary course of his duties, routinely uses and stores
Company Confidential Information at home and other locations. The Executive will
return to the Company all Company Confidential Information and copies thereof
and all other property of the Company or any of its Affiliates at any time upon
the request of the Company and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Company any copies of any copies of any Company
Confidential Information after the Executive ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer, papers and other
materials of a personal nature (including diaries and calendars), information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Company or any of its Affiliates (or who was so employed within
180 days prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or any of
its Affiliates, and the Executive shall not, directly or indirectly, hire, or
participate in the hiring, as an employee, consultant or otherwise, any such
Person.

 

3



--------------------------------------------------------------------------------

(d) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Company or
any of its Affiliates, or any Person who was a client or customer withing 180
days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Company, any existing business arrangements with the Company or
any of its Affiliates or to transfer existing business from the Company or any
of its Affiliates to any other Person, (B) provide services to any entity that
competes with the Company or its Affiliate in the United States or any other
jurisdiction in which the Executive has any responsibility during his employment
hereunder or that provides a product or service competitive with any product or
service provided by the Company or its Affiliate or (C) own an interest in any
entity described in subsection (B) immediately above; provided, however, that
Executive may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 2% of the voting
power of such entity. The Executive agrees that, before providing services,
whether as an employee or consultant, to any entity during the Non Compete
Period, he will provide a copy of this Agreement to such entity and acknowledge,
to the company in writing, that he has done so. Notwithstanding the foregoing,
nothing in this Section 7 shall prevent the Executive from providing services to
a division or a subsidiary of an entity that does not compete with the Company
or any of its Affiliates and that does not provide products or services
competitive with products or services provided by the Company or any of its
Affiliates even if other divisions or subsidiaries of that entity compete with
the Company so long as the Executive does not have any managerial or supervisory
authority with respect to such competitive division or subsidiary. The Executive
acknowledges that this covenant has a unique, very substantial and immeasurable
value to the Company, that the Executive has sufficient assets and skills to
provide a livelihood for the Executive while such covenant remains in force and
that, as a result of the foregoing, in the event that the Executive breaches
such covenant, monetary damages would be an insufficient remedy for the Company
and equitable enforcement of the covenant would be proper. The Executive further
covenants that he shall not challenge the reasonableness of any of the covenants
set forth in this Section 7, but reserves the right to challenge the Company’s
interpretation of such covenants.

(ii) If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

 

4



--------------------------------------------------------------------------------

(e) Publicity. During the Employment Period, the Executive hereby grants to the
Company the right to use, in a reasonable and appropriate manner, the
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Company or any of its Affiliates.

(f) Conflicting Obligations and Rights. The Executive represents and warrants
that he is not subject to agreement or contractual commitment that prevents or
in any way limits his ability to fully discharge his duties and responsibilities
hereunder and that he is not in possession of any discharge his duties and
responsibilities hereunder and that he is not in possession of any confidential
or proprietary information of another Person that will be used in connection
with the discharge of his duties hereunder. The Executive acknowledges and
agrees that the accuracy of the foregoing representation and warranty is a
condition precedent to the enforceability of the Company’s obligations
hereunder.

(g) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Company and its Affiliates will be
irreparably injured, the full extent of the damages to the Company and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Company and its Affiliates, and the Company will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which the Executive expressly waives. The Executive understands that
the Company may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Company’s right to enforce any other requirements
or provisions of this Agreement. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement.

8. Termination of Employment. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(b) By the Company. The Company may terminate the Executive’s employment for:

(i) Disability. If the Executive shall have been substantially unable to perform
the Executive’s material duties hereunder by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for ninety (90) consecutive days or one hundred eighty (180) non-consecutive
days in any twenty-four-month period and which qualified Executive for long term
disability coverage under applicable Company disability plans (a “Disability”);

(ii) Cause. The Company may terminate the Executive’s employment for Cause as
defined herein; or

 

5



--------------------------------------------------------------------------------

(iii) Without Cause. The Company may terminate the Executive’s employment
without Cause at any time upon not less than ninety (90) days notice to the
Executive. The Company’s Non-Renewal of the Initial Term or the Extended Term
shall constitute a termination of the Executive’s employment by the Company
without Cause, and the Company’s notice of Non-Renewal pursuant to Section 2
hereof shall constitute notice of termination without Cause for purposes of this
Section 8(b)(iii). Notwithstanding the foregoing, the Company’s Non- Renewal of
the Initial Term or the Extended Term shall constitute a termination of the
Executive’s employment by the Company without Cause only if the Company
determines that a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h) has occurred.

(c) By the Executive. The Executive may terminate his employment with or without
upon not less than ninety (90) days notice to the Company. The Executive’s
Non-Renewal of the Initial Term or the Extended Term shall constitute a
termination of employment by the Executive without Good Reason, and the
Executive’s notice of Non-Renewal pursuant to Section 2 hereof shall constitute
notice of the Executive’s termination of his employment for purposes of this
Section 8(c). During this ninety-day notice period, the Company may, without
breaching this Agreement or constitution Good Reason or a Termination without
Cause, relieve the Executive of his positions, titles, duties and
responsibilities and direct the Executive to cease appearing on Company
property. Notwithstanding the foregoing, the Executive’s Non-Renewal of the
Initial Term or the Extended Term shall constitute a termination of employment
by the Executive without Good Reason only if the Company determines that a
‘separation from service” within the meaning of Treasury Regulation 1.409A-a(h)
has occurred.

(d) Notice of Termination. Any termination of the Employment Period, other than
pursuant to the Executive’s death, shall be effected by delivery to the other
party of a notice of termination (a “Notice of Termination”) from the party
terminating the Employment Period.

(e) Other Resignations. Upon any termination of the Executive’s employment, he
shall automatically resign, and shall automatically be deemed to have resigned,
from all positions with the Company and its Affiliates.

9. Compensation Upon Termination. Notwithstanding anything in this Agreement to
the contrary, if the Executive’s Employment is terminated prior to July 1, 2009,
then the Executive’s severance benefits (if any) shall be governed by the Change
in Control Agreement entered into between the Executive and the Company and
dated as of September 20, 2006 (the “Change in Control Agreement”), as modified
by Sections 9Lf), 9(g), 9(h), 9(i) and 10 hereof and by any applicable stock
option grant agreement, and the Executive shall have no right to any severance
benefit under this Agreement. In addition, notwithstanding anything in this
Agreement to the contrary, if it is determined that any payment or distribution
made by the Company to or for the benefit of the Executive in connection with
the tender offer which closed on or about July 11, 2007 pursuant to the
Agreement and Plan of Merger, dated as of December 18, 2006 (amended and
restated as of June 7, 2007), by and among Biomet, Inc., LVB Acquisition LLC and
LVB Acquisition Merger Sub, Inc. (the “Merger Agreement”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax, as determined
pursuant to

 

6



--------------------------------------------------------------------------------

Section 280G of the code, then the Executive’s rights (if any) to receive a
gross-up payment and have the Company bear accounting fees and expenses in
connection with such gross-up payment shall be governed by the Change in Control
Agreement, as modified by Sections 9(f), 9(g), 9(h), 9(i) and 10 hereof and by
any applicable stock option grant agreement. If the Executive’s Employment is
terminated on or after July 11, 2009, the Executive’s severance benefits (if
any) shall be governed by the following provisions of this Section 9.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this agreement and the Employment
Period shall terminate without further notice or any action required by the
Company or the Executive’s legal representatives. Upon the Executive’s death,
the Company shall pay or provide the following: (i) the Company shall pay to the
Executive’s legal representative or estate, as applicable, the Executive’s Base
Salary due through the Executive’s Date of Termination; (ii) the Company shall
pay to the Executive’s legal representative or estate, as applicable, a prorated
portion (based on the percentage of the Company’s fiscal year preceding the
Executive’s Date of Termination) of the amount equal to the average of (x) the
annual incentive bonus earned by the Executive for the fiscal year immediately
preceding the fiscal year that contains the Date of termination and (y) the
annual incentive bonus the Executive would have received for the fiscal year
that contains the Date of Termination if his employment had not been terminated,
as determined by the Board based on the Company’s performance to the Date of
Termination extrapolated through the end of such fiscal year; and (iii) the
Company shall pay, at the time when such payments are due, to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to any
equity or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement. The total amount of the prorated bonus
described in clause (ii) of the preceding sentence will be paid in a lump sum a
the time the Company pays annual incentive bonuses under the Annual Plan to its
similarly situated active employees for the fiscal year that contains the Date
of Termination. Except as set forth herein, the Company shall have no further
obligation to the Executive under this Agreement.

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 8(b)(i), (i) the Company shall pay to the Executive or the Executive’s
legal representative, as applicable, the Executive’s Base Salary due through the
Executive’s Date of Termination, (ii) the Company shall pay to the Executive or
the Executive’s legal representative, as applicable, a prorated portion (based
on the percentage of the Company’s fiscal year preceding the Executive’s Date of
Termination) of the amount equal to the average of (x) the annual incentive
bonus earned by the Executive for the fiscal year immediately preceding the
fiscal year that contains the Date of Termination and (y) the annual incentive
bonus the Executive would have received for the fiscal year that contains the
Date of Termination if his employment had not been terminated, as determined by
the Board based on the Company’s performance to the Date of Termination
extrapolated through the end of such fiscal year; and (iii) the Company shall
pay to the Executive or the Executive’s legal representative, as applicable, at
the time when such payments are due, the Accrued Benefits and the rights of the
Executive or the Executive’s legal representative, as applicable, with respect
to any equity or equity-related awards shall be governed by the applicable terms
of the related plan or award agreement. The total amount of the prorated bonus

 

7



--------------------------------------------------------------------------------

described in clause (ii) of the preceding sentence will be paid in a lump sum at
the time the Company pays annual incentive bonuses under the Annual Plan to its
similarly situated active employees for the fiscal year that contains the Date
of Termination. Except as set forth herein, the Company shall have no further
obligation to the Executive under this Agreement.

(c) Certain Terminations by the Company or Voluntarily by the Executive. If,
during the Employment Period, the Company terminates the Executive’s employment
for Cause or the Executive voluntarily terminates his employment other than for
Good Reason, the Company shall pay to the Executive the Executive’s Base Salary
due through the Date of Termination and all Accrued Benefits, if any, to which
the Executive is entitled as of the Date of Termination, at the time such
payments are due, and the Executive’s rights with respect to any equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement.

(d) Termination by the Company other than for Cause, Death or Disability, or by
the Executive for Good Reason, Prior to a Change of Control. If the Company
terminates the Executive’s employment during the Employment Period other than
for Cause and other than due to the Executive’s Death or Disability, or if
Executive terminates the Executive’s employment during the Employment Period for
Good Reason, in either case at any time other than during the two-year period
following a Change of control, then:

(i) Executive shall be entitled to an amount equal to 1.5 times the Executive’s
Base Salary in effect at the Date of Termination (the “Severance Benefit”). The
total amount of the Severance Benefit will be paid in equal, ratable
installments in accordance with the Company’s regular payroll policies over the
course of the Non-Compete Period;

(ii) Executive shall be entitled to a prorated portion (based on the percentage
of the Company’s fiscal year preceding the Executive’s Date of Termination) of
the annual incentive bonus the Executive would have received for the fiscal year
that contains the Date of Termination if his employment had not been terminated,
as determined by the Board based on the Company’s performance to the Date of
Termination extrapolated through the end of such fiscal year. The total amount
of the prorated bonus described in the preceding sentence will be paid in a lump
sum at the time the Company pays annual incentive bonuses under the Annual Plan
for such fiscal year to its similarly situated active employees;

(iii) If the Executive is eligible for and elects continuation coverage pursuant
to COBRA (with respect to the Executive and/or the Executive’s dependents who
are eligible to elect COBRA under the Company’s group health plan(s) as a direct
result of the Executive’s termination of employment), the Company shall pay (as
of the first of each applicable month) the premiums for such coverage (or
reimburse the Executive for such premiums) until the earlier to occur of (x) the
end of the Non-Compete Period or (y) the date the Executive becomes eligible for
coverage under another group health plan;

(iv) The Company shall pay to the Executive, at the time when such payments are
due, the Accrued Benefits; and

 

8



--------------------------------------------------------------------------------

(v) The rights of the Executive with respect to any equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreement.

(e) Termination by the Company other than for Cause, Death or Disability, or by
the Executive for Good Reason, Following a Change of Control. If the Company
terminates the Executive’s employment during the Employment Period other than
for Cause and other than due to the Executive’s Death or Disability, or if
Executive terminates the Executive’s employment during the Employment Period for
Good Reason, in either case within the two-year period following a Change of
Control, then:

(i) Executive shall be entitled to an amount equal to (A) 2 times the
Executive’s Base Salary in effect at the Date of Termination plus (B) 2 times
the amount equal to the average of (x) the annual incentive bonus earned by the
Executive for the fiscal year immediately preceding the fiscal year that
contains the Date of Termination and (y)the annual incentive bonus the Executive
would have received for the fiscal year that contains the Date of Termination if
his employment had not been terminated, as determined by the Board based on the
Company’s performance to the Date of Termination extrapolated through the end of
such fiscal year (the “Change of Control Severance Benefit”). The total amount
of the Change of Control Severance Benefit will be paid in a lump sum as soon as
administratively practicable following the Date of Termination;

(ii) Executive shall be entitled to a prorated portion (based on the percentage
of the Company’s fiscal year preceding the Executive’s Date of Termination) of
the Executive’s target annual incentive bonus under the Annual Plan for the
fiscal year that contains the Date of Termination. The total amount of the
prorated bonus described in the preceding sentence will be paid in a lump sum at
the time the Company pays annual incentive bonuses under the Annual Plan for
such fiscal year to its similarly situated active employees;

(iii) If the Executive is eligible for and elects continuation coverage pursuant
to COBRA (with respect to the Executive and/or the Executive’s dependents who
are eligible to elect COBRA under the Company’s group health plan(s) as a direct
result of the Executive’s termination of employment), the Company shall pay (as
of the first of each applicable month) the premiums for such coverage (or
reimburse the Executive for such premiums) until the earlier to occur of (x) the
end of the Non- Compete Period or (y) the date the Executive becomes eligible
for coverage under another group health plan;

(iv) The Company shall pay to the Executive, at the time when such payments are
due, the Accrued Benefits; and

(v) The rights of the Executive with respect to any equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreement.

(f) Delay in Payments. Notwithstanding the preceding provisions or any
provisions in this Agreement or the Change in Control Agreement to the contrary,
all payments pursuant hereto and pursuant to the Change in Control Agreement (if
any) are intended to comply with Code Section 409A of the Internal Revenue Code
of 1986, as amended (the

 

9



--------------------------------------------------------------------------------

“Code”) and the guidance thereunder, and this Agreement and the Change in
Control Agreement shall be construed accordingly. To the extent that compliance
with Section 409A(a)(2)(B) would require any payment otherwise provided for by
this Agreement or the Change in Control Agreement to be delayed for six months,
such payment shall be made as soon as administratively practicable after the end
of such six-month period.

(g) Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Company of the Executive’s
employment shall be extremely difficult or impossible to establish or prove, and
agree that the amounts payable to the Executive (if any) under Section 9(d) or
9(e), as applicable (the “Severance Payments”), or under the Change in Control
Agreement, as applicable, shall constitute liquidated damages for any such
termination.

(h) Full Discharge of Company Obligations. In the event of any breach of this
Agreement by the Company, the Executive shall be entitled to the lesser of
(i) the amount of damages incurred by the Executive as a direct result of each
breach and (ii) the Severance Payments the Executive would be entitled to under
Section 9(d) if his employment were terminated thereunder. The amounts payable
to Executive following termination of the Employment Period or upon any actual
or constructive termination of the Executive’s employment pursuant to this
Section 9, or pursuant to the Change in Control Agreement (as applicable), shall
be in full and complete satisfaction of Executive’s rights under this Agreement
or the Change in Control Agreement (as applicable) and any other claims he or
she may have in respect of his employment by the Company or any of its
Affiliates, and Executive acknowledges that such amounts are fair and
reasonable, and his sole and exclusive remedy, in lieu of all other remedies at
law or in equity, with respect to the termination of his employment hereunder.
Payment of any Severance Payment pursuant to Section 9(d) or 9(e), as
applicable, shall be conditioned upon (x) Executive’s execution and
non-revocation of a release in a form substantively identical in terms to the
form attached as Exhibit A and (y) Executive’s compliance with the provisions
set forth in Section 7 hereof.

(i) Section 409A. To the extent the Executive would be subject to the additional
20% tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Code as a result of any provision of this Agreement or the
Change in Control Agreement, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such tax and the parties shall
promptly execute any amendment reasonably necessary to implement this
Section 9(i).

10. Change in Control Agreement. The Executive hereby agrees that the Term (as
that term is defined in the Change in control Agreement) of the Change in
Control Agreement shall terminate on July 11, 2009, that the Change in Control
Agreement shall cease to have any force and effect with respect to any
termination of Employment that occurs on or after July 11, 2009, and that such
Term shall not be affected by any change in control that may occur after the
date hereof and prior to July 11, 2009. The Executive further agrees that the
provisions of the Change in Control Agreement which may entitle the Executive to
receive a gross-up payment and to have the Company bear accounting fees and
expenses in connection with any such gross-up payment shall apply, effective as
of the date hereof, only with respect to any payment or

 

10



--------------------------------------------------------------------------------

distribution made by the Company to or for the benefit of the Executive in
connection with the tender offer which is closed on or about July 11, 2007
pursuant to the Merger Agreement. In addition, the Executive agrees that,
effective as of the date hereof, the Change in Control Agreement shall be
amended as follows (a) the definition of “Post-CIC Good Reason” therein shall be
stricken therefrom and shall be replaced with the definition of “Good Reason”
set forth in this Agreement and (b) all references therein to the term “Post-CIC
Good Reason” shall be stricken therefrom and shall be replaced with the term
“Good Reason,” provided that, solely for purposes for the Change in Control
Agreement, a termination of Executive’s Employment by reason of the Executive’s
death shall constitute Good Reason. For the avoidance of doubt, except as
modified by Sections 9(f), 9(g), 9(h), 9(i), and 10 hereof and by any applicable
stock option grant agreement, the Change in Control Agreement shall remain in
full force and effect in accordance with its terms.

11. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Company, to:

Biomet, Inc.

56 E Bell Drive

P.O. Box 587

Warsaw, Indiana 46581-0587

Attn: Chief Legal Officer

Facsimile Number: (574) 267-8137

 

  (ii) If to the Executive, to the address last shown on the Company’s Records.

Each party may designate by notice in writing a new address to which any notice,
demand, request, or communication may thereafter be giving, served or sent. Each
notice, demand, request, or communication that shall be given or made in the
manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but note exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

12. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

 

11



--------------------------------------------------------------------------------

13. Effect on Other Agreements. Except as expressly provided herein with respect
to the Change in Control Agreement, the provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Company (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7,9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21,
22 and 23 hereof shall survive the termination of employment of the Executive.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death the personal representative or legatees or distributes of the
Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Indiana (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply.) Except as otherwise provided in Section 7(g), each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Indiana or the United States District Court for the Northern
District of Indiana and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing (but subject to Section 7(g)), each of the parties hereto irrevocably
and unconditionally (a) submits for himself or itself in any proceeding relating
to this

 

12



--------------------------------------------------------------------------------

Agreement or Executive’s employment by the Company or any of its Affiliates, or
for the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Indiana, the court of the United States of American for the Northern District of
Indiana, and the appellate courts having jurisdiction of appeals from any of the
foregoing and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Indiana State court or, to the extent permitted by
law, in such federal court; (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that he or it may now
thereafter have to the venue of jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same; (c) waives all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or Executive’s employment by the Company or any of
its Affiliates, or his or its, performance under or the enforcement of the
Agreement; (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his,
or its, address as provided in Section 11: and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Indiana.

20. Entire Agreement. Except as expressly provided herein with respect to the
Change in Control Agreement, this Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive and supersedes
all other agreements and understandings.

21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

22. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

23. Definitions.

“Accrued Benefits” means (i) (A) any vested compensation deferred by the
Executive prior to the Date of Termination and not paid by the Company; (b) any
amounts or benefits owing to the Executive or to the Executive’s beneficiaries
under the then applicable benefit plans of the Company: and (C) any amounts
owing to the Executive for reimbursement of expenses properly incurred by the
Executive prior to the Date of Termination and which are reimbursable in
accordance with Section 6: and (ii) if the Executive’s employment is terminated
during the Employment Period (A) other than by the Company for Cause and other
than by the Executive without Good Reason and (B) prior to the Company’s payment
to him of his annual incentive bonus, if any, under the Annual Plan for the
fiscal year immediately preceding the fiscal year that contains the Date of
Termination, the amount of such annual incentive bonus.

 

13



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any entity, any other corporation,
organization, associated, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity, provided that none of the Majority Stockholders shall be deemed to
be an Affiliate of the Company for purposes of this Agreement solely by reason
of its ownership interest I the Company, and provided further that no company
that is wholly or partially owned by any Majority Stockholder shall be deemed to
be an Affiliate of the Company solely by reason of such Majority Stockholder’s
ownership interest therein.

“Board” means the Board of Directors of the Company.

“Cause” when used in connection with at termination of the Executive’s
employment, shall mean, unless otherwise provided in any applicable equity award
grant agreement entered into between the Company and the Executive with respect
to any equity with the Company and all of its Affiliates on account of (i) a
failure of the Execute to substantially perform his duties (other than as a
result of physical or mental illness or injury) that has not cured such failure
within 30 days of the date of such written notice, provided that a failure to
meet financial performance expectations shall not, by itself, constitute a
failure by the Executive to substantially perform his duties; (ii) the
Executive’s willful misconduct or gross negligence; (iii) a willful or grossly
negligent breach by a Executive of the Executive’s fiduciary duty or duty of
loyalty to the Company or any of its Affiliates; (iv) the commission by the
Executive of any felony or other serious crime involving moral turpitude; (v) a
material breach of the Executive’s obligations under any agreement entered into
between the Executive and the Company or any of its Affiliates, which, if such
breach is reasonably susceptible to cure, has continued after the Company has
provided written notice of such breach and the Executive has not cured such
failure within 30 days of the date of such written notice: or (vii) a material
breach of the Company’s written policies or procedures that have been
communicated to the Executive and that causes material harm to the Company or
its business reputation.

“Change of Control” shall mean the occurrence of any of the following events
after the Effective Date: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of LVB Acquisition, Inc. on a consolidated basis to any Person or
group of related persons for the purposes of Section 13 (d) of the Securities
Exchange Act of 1934, as amended (a “Group”), together with any Affiliates
thereof other than to a Majority Stockholder; (ii) the approval by the holders
of the outstanding voting power of LVB Acquisition, Inc. of any plan or proposal
for the liquidation or dissolution of LVB Acquisition, Inc.; (iii) (A) any
Person or Group (other than the Majority Stockholder ) shall become the
beneficial owner (within the meaning of Section 13 (d) of the Securities
Exchange Act of 1934, as amended), directly or indirectly, in the aggregate a
lesser percentage of the voting power of the Company or LVB Acquisition, Inc.
(or any intermediary entity between the Company and LVB Acquisition, Inc.), as
applicable, than such other Person or Group; (iv) the replacement of the
majority of the Board over a two-year period from the directors who constituted
the Board at the beginning of such period, and such replacement shall not have
been approved by a vote of a least a majority of the Board then still in office
who either were members of such Board at the beginning of such period or whose
election as a member of such Board was previously so approved or who were
nominated by, or designees of, a Majority Stockholder; (v) consummation of a
merger or consolidation of the LVB Acquisition, Inc. with another entity in
which holders of the common stock of LVB Acquisition, Inc. immediately prior

 

14



--------------------------------------------------------------------------------

to the consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, less than 50% of the common
equity interest in the surviving corporation in such transaction and the
Majority Stockholder does not hold a sufficient amount of voting power (or
similar securities) to elect a majority of the surviving entity’s board of
directors or (vi) a merger, recapitalization or other direct or indirect sale by
the Majority Stockholder (including through a public offering) of common stock
of LVB Acquisition, Inc. that results in more than 80 % of the common stock of
LVB Acquisition, Inc. (or resulting company after a merger) owned, directly or
indirectly, by the Majority Stockholder immediately following the Closing, no
longer being so owned by the Majority Stockholder. For purposes of the preceding
sentence, “Closing” shall mean the closing of the merger of the Company with LVB
Acquisition Merger Sub, Inc. pursuant to the Merger Agreement.

“Company Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Company or
other Company confidential financial information, operating budgets, strategic
plan or research methods, personnel data, projects or plans, or non-public
information regarding the Company or any Affiliate of the Company or in
connection with his duties with the Company.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(b) (i), 30 days after Notice of Termination, provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated for any reason other than the Executive’s
death or Disability, the date specified in the Notice of Termination, which is
the case of a termination of employment by the Executive may not be less than 90
days following the date the notice is provided.

“Extended Term” shall have the meaning set forth in Section 2.

“Good Reason” shall mean, unless otherwise provided in any applicable equity
award grant agreement entered between the Company or LVB Acquisition, Inc. and
the Executive with respect to any equity awards that may be granted to the
Executive, the occurrence of the following without the Executive’s consent (i) a
material diminution in the Executive’s duties and responsibilities as of the
Effective Date, other than a change in such Executive’s duties and
responsibilities that results from becoming part of a larger organization
following a Change in Control; (ii) a decrease in a Executive’s base salary or
bonus opportunity as of the Effective Date, other than a decrease in base salary
or bonus opportunity that applies to a similarly situated class of employees of
the Company or its Affiliates; or (iii) a relocation of a Executive’s primary
work location more than 50 miles from the Executive’s work location on the
Effective Date, without the Executive’s prior written consent; provided that,
within thirty days following the occurrence of any of the events set forth
therein the Executive shall have delivered written notice to the Company of his
intention to terminate his employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to the Executive’s
right to terminated employment for Good Reason, and neither the Company nor LVB
Acquisition, Inc. shall not have cured such circumstances within thirty days
following the Company’s receipt of such notice.

 

15



--------------------------------------------------------------------------------

“Majority Stockholder” for the purposes of this Agreement, shall mean,
collectively or individually as the context requires, Blackstone Group, L.P.,
The Goldman Sachs Group, Inc., Kohlberg Kravis Roberts & Co,. TPG Capital, L. P.
and their respective Affiliates.

“Non-Compete Period” means the period commencing on the Effective Date and
ending eighteen (18) months after the earlier of the expiration of the
Employment Period or the Executive’s Date of Termination.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

BIOMET, INC. By:   /s/ Jeffrey R. Binder Name:   Jeffrey R. Binder Title:  
President and Chief Executive Officer EXECUTIVE   /s/ Bradley J. Tandy Name:  
Bradley J. Tandy

 

16



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF ALL CLAIMS

This Release of All Claims (“Release”) has been signed by Bradley J. Tandy
(“Executive”) on the date indicated below.

Background

A. The Executive and Biomet, Inc. (“Company”) previously entered into an
Employment Agreement, dated February 28, 2008 (“Agreement”), which provides for
the payment of benefits to the Executive under certain circumstances following
his termination of employment.

B. The Executive’s employment with the Company terminated/will terminate on
                                    , thereby entitling him to payments under
the Agreement, subject to the terms thereof.

C. The Company’s obligations under the Agreement are contingent on the Executive
signing and providing this Release to the Company within 21 days after receiving
it and allowing this Release to become effective as provided herein.

D. As a condition of receiving benefits under the Agreement, the Executive
wishes to sign this Release.

In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive agrees
as follows:

1. If the Executive (i) signs and dates this Release and submits it to the
Company not later than 21 days after it is provided to the Executive,
(ii) complies with the other requirements of this Release and the Agreement,
(iii) and does not provide written revocation of this Agreement to the Company
within the seven-day revocation period referred to in Paragraph 8, the Company
shall make the payments and pay the benefits required by the Agreement.

2. In consideration of the Company’s payment obligations under this Agreement,
the Executive releases and forever discharges the Company, all of its past
and/or present divisions, Affiliates, officers, directors, shareholders,
partners, trustees, employees, agents, representatives, administrators,
attorneys, insurers, fiduciaries, successors, and assigns, in their individual
and/or representative capacities (hereinafter collectively referred to as
“Employer”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
and demands of any kind whatsoever, including any claims based on allegations of
wrongful discharge, and/or breach of contract (“Claims”) that the Executive
and/or his heirs, executors, administrators, successors, and assigns has or may
have ever had, has or may now have, or may have against the Employer by reason
of the Executive’s employment or before the date on which the Executive signed
this Release, other than (i) a Claim that the Company has failed to pay the
Executive the payment described in or contemplated by the

 

17



--------------------------------------------------------------------------------

Agreement or has otherwise breached the terms of the Agreement, or (ii) a Claim
that the Company has failed to pay the Executive any vested benefits to which
the Executive is entitled under a plan or program of the Company (collectively,
“Excluded Claims”). The Executive gives this Release regardless of whether the
Claims are known or unknown. Such released Claims include, without limitation,
any and all Claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Civil Rights Act of 1871, the
Civil Rights Act of 1991, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act of 1993, all as amended, and any and all other applicable
federal, state or local laws, statutes, rules, and regulations pertaining to
employment, as well as any and all Clams under state contract or tort law
including, but not limited, to those based on allegations of wrongful discharge,
breach of contract, promissory estoppel, defamation, and infliction of emotional
distress. The Executive also agrees that his/her rights under the aforementioned
statutes or any other federal, state, or local law, rule or regulation are
effectively waived by this Agreement. For purposes of this Agreement, the term
“Affiliates” means any other entity that, directly or indirectly, controls, is
controlled by, or is under common control with, Biomet and all employee benefit
plans (and fiduciaries of such plans) sponsored by any of such entities.

3. The Executive agrees that if this Release is ever held to be invalid or
unenforceable (in whole or in part) as to any particular type of claim or as to
any particular circumstance, it shall remain fully valid and enforceable as to
all other claims and circumstances.

4. The Executive represents that he/she has not filed, and will not hereafter
file, any lawsuit against the Employer relating to his/her employment and/or
cessation of employment with the Employer, or otherwise involving facts that
occurred on or before the date on which he signed this Release, other than with
respect to any Excluded Claims.

5. The Executive understands and agrees that if he/she commences, continues,
joins in, or in any other manner attempts to assert any lawsuit released herein
against the Employer, or otherwise violates the terms of this Release, he/she
shall be required to return all payments paid to him/her by the Company pursuant
to the Agreement (together with interest thereon), and he/she agrees to
reimburse the employer for all attorneys’ fees and expenses incurred by Employer
in defending against such a lawsuit, provided that the right to receive such
payments is without prejudice to the Employer’s other rights hereunder,
including any release of any and all Claims (other than the Excluded Claims)
against the Employer.

6. The Executive understands and agrees that the Company’s payments to him/her
and the signing of this Release do not in any way indicate that he/she has any
viable Claims against the Employer or that the Employer admits any liability to
him/her whatsoever.

7. In signing this Agreement, the Executive warrants that, to the extent that
he/she is aware of any potential or suspected violations of Biomet’s Code of
Business Conduct and Ethics, Fraud and Abuse Compliance Policies, and
Anti-Corruption Policy (collectively Biomet’s “Business Ethics Policies”) and
other applicable laws, including the Federal Anti-Kickback Statute, the False
Claims Act, and the Stark laws, the Executive has reported such potential or
suspected violations to the appropriate personnel of Employer.

 

18



--------------------------------------------------------------------------------

8. As part of the consideration being provided to Executive under this Release
and the Agreement, the employer expects Executive to make himself reasonably
available to Employer and/or its legal counsel and other designated
representatives or agents through the twelve (12) month period following the
execution of this Release. As a result, the Executive agrees to the following:

a. Respond to the best of Executive’s ability to reasonable inquiries from
Employer concerning ongoing matters within executive’s knowledge and/or former
area of responsibility and to assist Employer in transitioning those matters to
other personnel; and

b. To fully cooperate with Employer and/or its legal counsel and other
designated representatives or agents in providing information in connection with
threatened, pending or future investigations or litigation, including giving
depositions and appearing for live interviews and proceedings. The Employer
shall be responsible to pay Executive, outside of the payment set forth in the
Agreement, (after the submission of a written expense report) for all
out-of-pocket expenses for travel, lodging, meals and related expenses incurred
by Executive in providing the services contemplated in this Section 8.b. Such
travel and services must be specifically requested by employer;

9. Executive agrees not to make any statement, which a reasonable person would
consider disparaging to Employer or its Affiliates and their officers, directors
or employees. The provisions of this paragraph shall remain in full force and
effect for one year from the execution of this Release.

10. The Executive shall continue to be entitled to any rights to indemnification
under the Company’s directors and officers liability insurance, Articles of
Incorporation and Bylaws with respect to any claims relating to the Executive’s
employment with Employer.

11. The Executive has read this Release carefully, has been given at least 21
days to consider all of its terms, has been advised to consult with an attorney
and any other advisors of his choice, and fully understands that by signing
below he is giving up any right that he may have to sue or bring any Claims
(other than the Excluded Claims) against the Employer. The Executive has not
been forced or pressured in any manner whatsoever to sign this Release, and he
agrees to all of its terms voluntarily.

12. The Executive understands that he has seven days from the date on which he
signed this Release below to revoke this Release by notifying the Company of his
revocation, that this Release will not become effective until the eighth day
following the date on which he has signed this Release, and that if he revokes
this Release within such period, the Agreement shall be void. Further, if
Executive revokes this Release within the seven-day revocation period, then
Executive shall be obligated to pay to Employer any gain realized from the
exercise of stock options that have been accelerated pursuant to the terms of
the Agreement. “Gain realized” shall be calculated based on the market price of
Biomet Common Shares as of close of business on the date of exercise.

 

19



--------------------------------------------------------------------------------

13. The Executive understands and agrees that this Release will be governed by
the internal laws of the State of Indiana, without regard to conflict of law
principles, to the extent not preempted by federal law.

 

          Date     Signature       Bradley J. Tandy     Printed Name

 

20